 Case: 2:21-cv-04231-MHW-CMV Doc #: 2 Filed: 08/31/21 Page: 1 of 5 PAGEID #: 10




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ANGELA NAILS,

                        Plaintiff,

        v.                                                Civil Action 2:21-cv-4231
                                                          Judge Michael H. Watson
                                                          Magistrate Judge Chelsey M. Vascura
 HUNTINGTON BANK,

                        Defendant.




                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Angela Nails, a Georgia resident proceeding without the assistance of counsel,

has submitted a request to file a civil action in forma pauperis. (ECF No. 1.) The Court

GRANTS Plaintiff’s request to proceed in forma pauperis. All judicial officers who render

services in this action shall do so as if the costs had been prepaid. 28 U.S.C. § 1915(a). This

matter is also before the Court for the initial screen of Plaintiff’s Complaint as required by 28

U.S.C. § 1915(e)(2) to identify cognizable claims and to recommend dismissal of Plaintiff’s

Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for the reasons that follow,

it is RECOMMENDED that the Court DISMISS Plaintiff’s action pursuant to 28 U.S.C.

§ 1915(e)(2) for failure to assert any claim over which this Court has subject-matter jurisdiction.
 Case: 2:21-cv-04231-MHW-CMV Doc #: 2 Filed: 08/31/21 Page: 2 of 5 PAGEID #: 11




                               I.       STANDARD OF REVIEW

       Under 28 U.S.C. § 1915(e), the federal in forma pauperis statute, Courts must sua sponte

dismiss an action upon determining that an in forma pauperis complaint fails to state a claim on

which relief can be granted. Thus, a typical initial screen involves consideration of the merits of

the claims asserted. In this case, however, upon review of Plaintiff’s Complaint, the undersigned

determines that it is unnecessary to consider the merits of the state-law defamation claims he

advances because this Court lacks subject matter jurisdiction to hear such claims. When the face

of the complaint provides no basis for federal jurisdiction, the Court may dismiss an action as

frivolous and for lack of subject matter jurisdiction under both 28 U.S.C. § 1915(e)(2)(B) and

Fed. R. Civ. P. 12(h)(3). Williams v. Cincy Urban Apts., No. 1:10-cv-153, 2010 WL 883846, at

*2 n.1 (S.D. Ohio Mar. 9, 2010) (citing Carlock v. Williams, 182 F.3d 916, 1999 WL 454880, at

*2 (6th Cir. June 22, 1999) (table)).

                                        II.    ANALYSIS

       Plaintiff asserts she was injured when Defendant, Huntington Bank, closed two of her

bank accounts without notice. (Compl. 1–2, ECF No. 1-1.) Plaintiff’s allegations fail to provide

a basis for a claim over which this Court has jurisdiction. “The basic statutory grants of federal

court subject-matter jurisdiction are contained in 28 U.S.C. § 1331, which provides for

‘[f]ederal-question’ jurisdiction, and § 1332, which provides for ‘[d]iversity of citizenship’

jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006). Federal-question jurisdiction is

invoked when a plaintiff pleads a claim “arising under” the federal laws or the United States

Constitution. Id. (citation omitted). For a federal court to have diversity jurisdiction pursuant to

§ 1332(a), there must be complete diversity, which means that each plaintiff must be a citizen of

a different state than each defendant, and the amount in controversy must exceed $75,000.

Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996).

                                                 2
 Case: 2:21-cv-04231-MHW-CMV Doc #: 2 Filed: 08/31/21 Page: 3 of 5 PAGEID #: 12




       Federal Rule of Civil Procedure 8(a)(1) requires a pleading to contain “a short plain

statement of the grounds for jurisdiction.” Fed. R. Civ. P. 8(a)(2). Thus, “a plaintiff seeking

diversity jurisdiction [must] set forth the factual basis on which that jurisdiction is predicated.”

Farmer v. Fisher, 386 F. App’x 554, 556 (6th Cir. 2010); see also Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994) (“[I]t is to be presumed that a cause lies outside [the

Court’s] limited jurisdiction, and the burden of establishing the contrary rests upon the party

asserting jurisdiction.”). Although this pleading standard does not require “detailed factual

allegations,” a complaint will not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555, 557 (2007)).

       Here, Plaintiff has not identified any claims arising under federal laws or the United

States Constitution to establish subject-matter jurisdiction under 28 U.S.C. § 1331. Although

Plaintiff asserts the account closures violated “the banking laws and rules of closing accounts,”

she identifies no such statute, regulation, or rule, federal or otherwise, and the Court is not aware

of any federal authority that precludes closure of bank accounts without notice. See, e.g., Can

the Bank Close My Checking Account And Not Notify Me?, United States Office of the

Comptroller of Currency, https://www.helpwithmybank.gov/help-topics/bank-accounts/opening-

closing-inactive-bank-accounts/closing-a-bank-account/closing-notification.html (“Generally,

banks may close accounts, for any reason and without notice.”) (last visited August 31, 2021).

Although some states may require banks to provide notification in advance of account closures,

claims for violations of state requirements would entail state-law claims that would not satisfy

§ 1331.




                                                  3
 Case: 2:21-cv-04231-MHW-CMV Doc #: 2 Filed: 08/31/21 Page: 4 of 5 PAGEID #: 13




        Plaintiff instead appears to rely on diversity of citizenship pursuant to 28 U.S.C. § 1332

to establish this Court’s subject-matter jurisdiction, noting that the parties are citizens of different

states (Georgia and Ohio, respectively) and asserting that her “damages are over $75,000.00 the

jurisdiction of the court.” (Compl. 1–2, ECF No. 1-1.) However, Plaintiff provides no further

factual allegations supporting her claim of damages. The only injury Plaintiff asserts is the

closure of her bank accounts, and Plaintiff does not explain how the closure of her bank accounts

resulted in any monetary damages, let alone damages exceeding $75,000. Plaintiff therefore has

not plausibly alleged that § 1332’s amount in controversy requirement is satisfied.

        In summary, because Plaintiff has not identified any federal statutory or constitutional

provision under which her claims arise, and because Plaintiff has failed to plausibly allege facts

upon which this Court could rely to conclude that the requisite amount in controversy is satisfied,

it is RECOMMENDED that the Court DISMISS this action for failure to assert any claim over

which this Court has subject matter jurisdiction WITHOUT PREJUDICE to filing her claims

in state court.

                                       III.    DISPOSITION

        Plaintiff’s Motion for Leave to Proceed in forma pauperis (ECF No. 1) is GRANTED.

For the foregoing reasons, it is RECOMMENDED that Plaintiff’s claims be DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 12(h)(3) WITHOUT

PREJUDICE to filing her claims in state court.


                                PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting


                                                   4
 Case: 2:21-cv-04231-MHW-CMV Doc #: 2 Filed: 08/31/21 Page: 5 of 5 PAGEID #: 14




authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



       IT IS SO ORDERED.



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 5
